 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290Morgan Services, Inc. and AFLŒCIO Laundry and Dry Cleaning International Union, Local 168Œ39. Cases 3ŒCAŒ22305, 3ŒCAŒ22503Œ1, and 3ŒCAŒ22503Œ2 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On December 15, 2000, Administrative Law Judge Wallace H. Nations issued the attached decision. The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Re-spondent filed a reply brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified and set forth in full below.3 We agree with the judge™s findings that the Respon-dent violated Section 8(a)(5) and (1) of the Act in Janu-ary 2000 when it dealt directly with its rug department employees concerning a proposed change in the depart-ment™s work schedule, and again that same month when it unilaterally changed the work schedule without afford-ing the Union adequate notice and an opportunity to bar-gain.4  There are no exceptions to the judge™s finding that the Respondent did not unlawfully assist in circulating a petition signed by a majority of unit employees in April 2000, expressing their wish no longer to be represented by the Union, nor to the judge™s further finding that be-cause of the petition, the Respondent had a reasonable good-faith doubt of the Union™s continuing majority status, and therefore did not act unlawfully when it re-fused to bargain for a new collective-bargaining agree-ment with the Union on and after May 2, 2000.                                                                                                                                                         1 After briefing, the Respondent also filed a ﬁMotion to Take Offi-cial Notice of the Board™s Records and Uncontested Matter,ﬂ in which it asked us to take administrative notice of the contents of a Region 3 investigative file concerning a withdrawn unfair labor practice charge, and of a letter dated July 23, 2001, assertedly sent by the Respondent to the Union, which announces that the Respondent is withdrawing recog-nition from the Union retroactive to May 2, 2000.  The General Coun-sel has filed an opposition to this motion.  Because our decision makes it unnecessary for us to consider the documents that the Respondent thus seeks to add to the record, we find it unnecessary to pass on the Respondent™s motion. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We have modified the recommended Order to include the Board™s narrow cease-and-desist provision, which the judge inadvertently omit-ted.  We have also made corresponding changes to the notice. 4 In adopting these violations of Sec. 8(a)(5) and (1), we note that the judge based his finding of an unlawful unilateral change on the Re-spondent™s statutory bargaining duty, as well as on what the judge variously termed the Respondent™s ﬁcontractual/past practice,ﬂ ﬁcon-tractual and/or past practice,ﬂ and ﬁcontractualﬂ obligation.  In affirm-ing the judge™s finding of a unilateral change violation, we do not rely on the judge™s language insofar as it purports to impose contractual duties on the Respondent.  That language conflicts with the judge™s unexcepted-to finding that the most recent collective-bargaining agreement between the Respondent and the Union had expired by the time of the events at issue in this case. The judge ordered the Respondent to cease and desist from dealing directly with its unit employees concerning work schedules, and from unilaterally changing work schedules ﬁwithout affording the Union the opportunity to bargain over the change.ﬂ  The judge further ordered the Respondent to take the affirmative actions, at the Union™s request, of rescinding its unilateral change in the rug department™s work schedule and of bargaining over that change.  In footnote 15 of his decision, however, the judge acknowledged that because the ﬁRespondent is evidently free to continue to refuse to bargain,ﬂ the ﬁpractical application [of the proposed remedy] in the circumstances of this case is questionable.ﬂ Contending that it has withdrawn recognition from the Union, the Respondent excepts, inter alia, to being com-pelled to bargain with the Union.  Opposing this excep-tion in its answering brief, the General Counsel states that although the Respondent withdrew from negotiations on May 2, 2000, it has never withdrawn recognition.  In its reply brief, the Respondent asserts that it has now expressly withdrawn recognition.  In its opposition to the Respondent™s posthearing motion, above footnote 1, the General Counsel contends that the issue of whether events have occurred since the hearing that would make compliance with an order to bargain unwarranted should be resolved through a compliance proceeding.  We agree with the General Counsel, and accordingly find that the parties™ dispute concerning an issue of fact material to the remedy in this case is best left for resolution at com-pliance.  Meanwhile, we will modify the recommended Order in a way that leaves this disputed issue open by providing that the Respondent must cease and desist from bypassing and refusing to bargain with any labor organization that is or may become its employees™ repre-sentative, and must take certain affirmative actions at the Union™s request if the Union still represents the Respon-dent™s bargaining unit employees.  336 NLRB No. 21  MORGAN SERVICES 291ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Morgan Services, Inc., Buffalo, New York, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Bypassing any labor organization that is or may be-
come the exclusive represen
tative of its employees and 
dealing directly with repr
esented employees concerning 
their days and/or hours of work. 
(b) Changing the days and/or hours of work of its em-
ployees without first affording any labor organization 
that is or may become the employees™ exclusive repre-
sentative a meaningful opportunity to bargain over the 
proposed change. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, on request of the Un-
ion if the Union is still the exclusive bargaining represen-

tative of the unit employees, rescind its unilateral change 
in the hours of work and/or schedule of work of unit em-
ployees in its rug department. 
(b) Within 14 days of this Order, on request of the Un-
ion if the Union is still the exclusive bargaining represen-
tative of the unit employees, bargain over the change in 
the hours of work and/or schedule of work of unit em-
ployees in its rug department. 
(c) Within 14 days after service by the Region, post at 
its facility in Buffalo, New York, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region 3, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
to all current employees and former employees employed 
by the Respondent at any 
time since January 13, 2000. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT bypass any labor organization that is 
or may become the exclusiv
e bargaining representative 
of our unit employees and deal directly with our unit 

employees concerning their days and/or hours of work. 
WE WILL NOT change the days and/or hours of work 
of our unit employees without first affording any labor 
organization that is or may become the exclusive bar-
gaining representative of ou
r unit employees a meaning-
ful opportunity to bargain over the proposed change. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, if the AFLŒCIO Laundry and Dry Cleaning 
International Union, Local 168Œ39 is still the exclusive 

bargaining representative of our unit employees, rescind 
at the Union™s request the unilateral change in the hours 
of work and/or schedule of work of our unit employees 

in the rug department. 
WE WILL, if the AFLŒCIO Laundry and Dry Cleaning 
International Union, Local 168Œ39 is still the exclusive 
bargaining representative of our unit employees, bargain 
at the Union™s request over the change in the hours of 
work and/or schedule of work of our unit employees in 

the rug department. 
 MORGAN SERVICES, INC. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292Ronald Scott, Esq
., for the General Counsel. 
Thomas Canafax Jr., Esq.,
 of Chicago, Illinois, for the Respon-
dent. DECISION STATEMENT OF THE CASE 
WALLACE H. NATIONS, Administrative Law Judge.  This 
case was tried in Buffalo, New York, on August 3 and 4, 2000. 
AFLŒCIO Laundry and Dry Cleaning International Union Lo-
cal 168Œ39 (Union) filed the original charge in Case 3ŒCAŒ
22305 on January 13, 2000,
1 and an amended charge on March 
21. The filed the original charge in Case 3ŒCAŒ22503Œ1 on 
May 3 and filed an amended charge on July 17. The Union filed 
the charge in Case 3ŒCAŒ22503Œ2 on May 3. On July 19, the 
Regional Director for Region 3 i
ssued an order consolidating 
cases, amended consolidated complaint and notice of hearing 

(complaint). The complaint alleges that Morgan Services, Inc. 
(Respondent or Morgan) engaged in certain conduct in viola-
tion of the National Labor Rela
tions Act (Act). Respondent filed timely answer denying it vi
olated the Act. It did admit 
certain complaint allegations including the jurisdictional allega-
tions. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, engages in the operation of a 
commercial laundry service at its facility in Buffalo, New York. 

Respondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues for Determination 
Respondent engages in the processing and rental of linens 
and uniforms for business, industry,
 restaurants and health care 
facilities in the Buffalo, Jamestown, Olean, and Rochester, 
New York areas. The Union has represented a unit of Respon-
dent™s employees since about 1970.
2  As of May 1, there were 
72 employees in the unit. The last collective-bargaining agree-
ment between the Union and Respondent was effective by its 
terms from December 19, 1994, to October 1, 1997. After the 
expiration of the last collective-bargaining agreement in 1997, 
the parties engaged in negotiations for a successor agreement 
for 3 years. The last negotiating session was held in April. Fol-
                                                          
 1 All dates are in 2000 unless otherwise indicated. 
2 The following employees of Respond
ent, the unit, constitute a unit 
appropriate for the purposes of collective bargaining within the mean-
ing of Sec. 9(b) of the Act: 
All full-time and part-time production and maintenance employees, 
including lead workers, but exclud
ing engineers, office and clerical 
employees, salespersons, route drivers (service representatives), 
guards, professional employees and supervisors as defined in the Na-
tional Labor Relations Act. 
lowing the expiration of the 1997 agreement, Respondent con-
tinued to adhere to the provisi
ons of the expired agreement 
except with regard to grievan
ce and arbitration, and dues 
checkoff. According to Respondent™s area general manager, 
Samuel T. Grieco Jr., the two pr
imary issues that had separated 
the parties during negotiations wa
s Respondent™s desire to have the employees convert from the Union™s pension plan to Mor-
gan™s pension plan, and the Union™s desire to have a union shop 
rather than continue the maintenance membership clause in the 
expired contract. 
The parties were engaged in negotiations for a successor 
agreement in the spring of 2000.  On May 1, Morgan employee 
and unit member Susan Dunn f
iled a decertifi
cation petition 
with the Board. Shortly thereafter, Respondent, citing a good-
faith reasonable doubt of the Union™s majority status, broke off 
negotiations until that matter was resolved. Region 3 dismissed 
the decertification petition on July
 7 because of the allegations 
contained in the charges filed in this proceeding. 
The complaint alleges that Respondent violated the Act by: 
 1. On or about April 19, by Production Supervisor 
Debbie Plaza, at Respondent™s facility, 
soliciting employ-
ees to circulate a petition to decertify the Union, and solic-
iting other employees to sign the decertification petition. 
2. On or about January 14, by Production Supervisors 
Hector Chucardo and Clint Ellis, at Respondent™s facility, 
bypassing the Union and dealing directly with its employ-
ees in the unit, in regard to their hours of work. 
3. (a) On or about January 17, changing the hours of 
work of its employees in the unit. 
(b) The subject set forth i
mmediately above relates to 
wages, hours, and other term
s and conditions of employ-
ment of the unit and is a mandatory subject for the pur-

poses of collective bargaining. 
(c) Respondent engaged in this conduct without prior 
notice to the Union and without affording the Union an 
opportunity to bargain with Respondent with respect to 
this conduct and the effects of this conduct. 
4. On or about May 1, canceling a negotiating meeting 
with the Union and since that date has refused to meet 
with the Union for the purpos
es of negotiating a collec-
tive-bargaining agreement. 
 By its conduct alleged above, Re
spondent is alleged to have 
violated Section 8(a)(1) and (5) of the Act. 
B. The Complaint Allegations Regarding Unilateral Changes 
and Direct Dealing 1. The facts regarding direct dealing 
and unilateral changes 
Respondent used two employees, William Toomey and Iman 
James, to clean rugs. They did so in the nighttime hours Sunday 
through Thursday.  On Sundays, they were the only employees 
in the plant, with no supervision and no maintenance support.  
In December 1999 or January, Respondent™s supervisor, Clint 
Ellis, suggested to Area General Manager Grieco that it would 
be more practical to have Toomey and Iman work Monday 
through Friday. On those days, there would be supervision and 
 MORGAN SERVICES 293maintenance support. Grieco told Ellis to talk with the two 
affected employees to see if the change was acceptable to them.  
On January 14, Grieco faxed a letter to Edward Skibinski, 
union president. The letter states: 
 This is to advise you that on Monday, January 24, 
2000, we will be changing the day of the week that the rug 
department will work. They will change from Sunday 
through Thursday, 10:00 pmŠ6:30 am to Monday 
through Friday, 10:00 pmŠ6:30 am. We have discussed 
this with Bill Toomey and Iman James and they are agree-
able to this change. If you have any questions or need any 
further information, please contact me at any time.
3  Skibinski testified that he had heard nothing from the Re-
spondent about this matter before receiving Respondent™s Janu-
ary 14 fax. He had heard rumors from employees beginning in 
December 1999 about a change in the rug department.  Acting 
on these rumors Skibinski tried unsuccessfully to reach Grieco 
in early January. He testified that he then spoke with Produc-
tion Supervisor Hector Chucardo, who told Skibinski that 
Grieco had had a meeting with 
the two rug department employ-
ees and they had said the change was okay. Chucardo denied 
that this conversation ever occurred.
4  By letter dated, January 18, Skibinski replied to Grieco, stat-
ing:  I am in receipt of your le
tter dated January 14, 2000 in 
regards to changing the starting time for the rug depart-
ment. The Union would like to negotiate this issue with 
you. Please contact me to set up a negotiation date for 
same. 
 Grieco testified that on January 19, responding to Skibinski™s 
letter, he called and left a message on Skibinski™s voice mail 
asking Skibinski to call him. The change in Toomey™s and 
Iman™s schedule had gone into effect on January 17.  According 
to Grieco, this was the result of a miscommunication between 
him and his supervisors. He had 
instructed the supervisors that 
the Union had to have 5 days™ notice of the proposed change in 
schedule.5 According to Grieco, the change occurred early be-
                                                          
                                                                                             
3 At the opening of the hearing, th
e parties stipulated as follows: Be-
ginning with the payroll week e
nding January 22, the schedules of 
bargaining unit employees William Toomey and Iman James were 
changed from a Sunday through Thursday schedule to a Monday 
through Friday schedule. The start times of these two employees were 
changed from 10 to 9 p.m.  
4 Whether the conversation occurred or not is immaterial to a deci-
sion in this matter. I do, however
, credit Skibinski™s testimony over 
Chucado™s denial. Skibinski filed a 
charge in this case on January 13, 
prior to receiving notice from Res
pondent that a change was taking 

place and that the two affected employees had been approached about 
the change. It is logical to assume
 that the information about these 
matters came to Skibinski in th
is conversation with Chucago. 
5 The expired contract which Res
pondent was adhering to had a pro-
vision for changing starting and quit
ting times for employees. Art. III, 
sec. 8.4 states that if the employer desires to change starting and quit-
ting times, it must give 5 days™ noti
ce to the Union.  If the Union ob-
jects, it may request to negotiate over the proposed change within 72 
hours of the notice of the proposed change. The parties then must nego-
tiate prior to the expiration of the 
5-day notice period. Grieco testified 
cause January 16 was the date of the Super Bowl and the af-
fected employees wanted to make the change early to be able to 
see the game. Grieco testified he learned of the early start for 
the change after getting a charge 
Skibinski filed with the Board. 
Skibinski filed the charge on January 13, a day before he re-
ceived formal notice that the change was going to occur.  
Skibinski testified that he spoke to Grieco about the matter 
of the schedule change at the 
next bargaining session held 
January 27. He had filed a charge with the Board over the 
change and asked Grieco why he was making the change with-
out first negotiating the issue.  According to Skibinski, Grieco 
told him the same thing as Chucardo, that he had asked the 
affected employees and they ha
d no problem with the change. 
Grieco denied the entire substance of Skibinski™s testimony in 
this regard. He denied that the Union ever objected to the 
change in schedule to him, except for the filing of the charge. 
He denied that anyone connecte
d with the Union ever spoke to 
him about the matter. I do not credit Grieco in this regard. The 

Union filed a charge, requested bargaining and no bargaining 
took place. I find it highly unlikel
y that Skibinski would let the 
matter drop under these circumstance. Thus I credit Skibinski™s 

testimony in this regard. 
2. Conclusions regard
ing direct dealing 
Grieco admitted that Supervisor Ellis asked Toomey and 
Iman for their input into the proposed schedule change. He 
noted that the change took effect earlier than planned at the 
request of the affected employees
. General Counsel asserts that 
by bypassing the Union and speaking first with the employees, 
Respondent has violated Section 8(
a)(1) of the Act.  In support 
of this position, he cites the case of 
HarrisŒTeeter Supermar-kets, 
310 NLRB 216, 217 (1993). That case is almost directly in 
point. In HarrisŒTeeter Supermarkets, the employer and union 
were in long running negotia
tions for a first collective-
bargaining agreement.  Though 
no total agreement had been 
reached, the parties had signed a letter of understanding allow-

ing the employer to change a person™s hours or shift for up to 

30 days without negotiating with the union. In the year in-
volved in that case, Christmas fell on a Sunday, a regular work-
day for the affected employees. As a result the employer de-
cided these employees would work on Saturday, their normal 
day off. After the change was 
made, the employ
er decided it 
was more efficient for the employees to follow the changed 

schedule on an on-going basis. It met with the affected employ-
ees and asked their opinion on the issue. They objected, but the 
employer implemented the change anyway. The change in 
schedule was to be a matter fo
r negotiations and was temporary 
until negotiations could take place.  
With regard to the solicitati
on of input by employees, the 
Board held:  By soliciting the sentiment 
of employees on a subject 
to be discussed at the barg
aining table, Respondent was 
usurping the Union™s function and attempting to arm itself 
 that under certain circumstances, schedules had historically been 
changed without notice. These ci
rcumstances involved weeks with 
holidays and weeks when the workload is above normal. The Union has 
never objected to these temporary 
changes in the work schedule.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294for upcoming negotiations . . . . As set forth in 
Obie Pa-cific, Inc., 
196 NLRB 458 (1972), the issue is whether the 
Respondent ﬁmay attempt to erode a union™s bargaining 
position by engaging in a direct effort to determine em-
ployee sentimentﬂ rather than discuss such matters solely 
with the union. The Respondent
 ﬁmay not seek to deter-
mine for himself the degree of support, or lack thereof,ﬂ 
which exists for a position that it seeks to advance in nego-
tiations with the employee ba
rgaining representative.  [Ci-
tations omitted.]  By seeking to ascertain employee senti-
ment on the changed work schedule in advance of present-
ing the proposed change to the Union, the Respondent en-
gaged in direct dealing in vi
olation of Section 8(a)(5) of 
the Act. 
 I can find no material difference between the situation in 
HarrisŒTeeter Supermarkets 
and the one in the instant case. As 
will be discussed below, Respondent had a statutory and con-
tractual obligation to negotia
te over the schedule change. 
Rather than notify the Union of the proposal and let it deter-
mine the sentiment of the affected employees, 
Respondent, like 
the employer in 
HarrisŒTeeter Supermarkets, 
went first to the 
employees. For the reasons articulated in 
HarrisŒTeeter Su-
permarkets, I find and conclude Respondent has engaged in 
direct dealing in violation of
 Section 8(a)(5) of the Act. 
3. Conclusions with respect 
to the unilateral changes  
Respondent had a statutory and 
a contractual/past practice 
obligation to bargain over the 
schedule change before imple-
menting it. An employer who effects unilateral changes in 
terms and conditions that are mandatory subjects of bargaining 
commits a per se violation of Section 8(a)(5) of the Act.  
NLRB v. Katz, 
369 U.S. 736, 738 (1962).  The Board has consistently 
found that schedules and hours are mandatory bargaining sub-

jects.  
Our Lady of Lourdes Health Center, 306 NLRB 337, 339 
(1992), citing 
Water™s Edge, 
293 NLRB 465 (1989). It is be-
yond serious debate that the star
ting times and the workdays of 
the rug department employees ar
e mandatory subjects of bar-
gaining. While Respondent may a
ssert that the change was de 
minimus
, and does not rise to the level of a violation, the Board 
has found unilateral changes in employees™ starting times to be 
material and substantial changes 
which violate Section 8(a)(5). 
Blue Circle Cement Co., 
319 NLRB 954 (1995). 
Moreover, Respondent had a cont
ractual and/or past practice 
obligation to give the Union 5 days™ notice of the proposed 
change and, on request within
 72 hours, bargain over the pro-
posed change. The proposal was implemented, however within 
3 days of the notice to the Union; in effect, making it a fait 
accompli
. Respondent argues that the Union has waived its 
right to negotiate over the matter by failing to return Grieco™s 
voice mail message or otherwise 
following up on its January 18 
written request to so bargain. I disagree.  There is no dispute 
that Respondent gave notice of the proposal in writing on Janu-
ary 14 and the Union, in writing, within 72 hours, requested 
bargaining over the proposal. As the duty to bargain on request 
is both statutory and, in this case, contractual, Respondent had 
an obligation to actually ensure that its response was received 
by the Union. It did not do so. There is no way to be sure that 
Grieco™s voice mail message was ever received by the Union. 
Respondent could have replied by fax, the method by which its 
notice was sent and proof would have existed that it did re-
spond. Absent such proof, I find that Respondent has failed in 
its statutory duty to bargain ov
er the schedule change and its 
unilateral implementation violates Section 8(a)(5) of the Act. 

The Union clearly did not waive its 
right to bargain. It made the request in writing and filed a charge. Respondent, not the Un-
ion, had the duty to follow up and bargain. It did not do so. 
C. The Issue of Reasonable Doubt of Majority Status and Re-
fusal to Negotiate. 
1. Facts and credibility resolutions 
The last bargaining session was held in April. There was a 
session scheduled for May 1. Prior to that meeting, Skibinski 
got a voice mail message from Re
spondent™s negotiating repre-
sentative.  The message said that because Grieco had gotten a 
petition from employees stating th
at they no longer wished to 
be represented by the Union, Gri
eco did not feel it was right to 
continue negotiations. The bargaining representative then gave 
notice that negotiations were terminated. 
Skibinski attempted two or three 
times to reach this represen-
tative, but was unsuccessful.  Skibinski shortly thereafter re-
ceived a letter dated May 2 from Grieco. It states: 
 As you are aware, a petition has been filed with the 
NLRB by some of our employees seeking an election to 

determine the Union™s status as bargaining representative. 
In addition, we have received strong evidence that a ma-
jority of the employees in the bargaining unit do not wish 
to be represented by the Union. Because of this evidence, 
and because the Company is led to have a good faith rea-
sonable doubt of the Union™s majo
rity, it is best to defer 
any further negotiations until the Union has established its 

majority in a supervised NLRB election. 
 Grieco testified that on May 1, unit employee Susan Dunn 
came to him and showed him a petition signed by employees.
6 It stated they did not want the Union. She told him she was 
taking the petition to the NLRB. She gave him a copy and 
asked him to stop negotiations. Sh
e further stated that based on 
her knowledge gained from previous decertification efforts she 
had engaged in, she believed th
e Respondent did not have to continue negotiations because of
 the petition. Dunn had worked 
for Morgan for 20 years and had filed four previous petitions 
that resulted in elections won by the Union. As of May 1, 
Grieco was familiar with all of the employees whose names 
appeared on Dunn™s petition. They were all employees, except 
Jose Rivera, who was terminated
 on May 1 for failing to come 
to work. 
7 Grieco went to his payroll cl
erk and determined that on May 
1, there were 72 bargaining unit employees. There were 42 
names on Dunn™s petition. Grieco 
then called his labor counsel 
                                                          
 6 Grieco testified that Morgan did 
not restrict solicitation of any kind 
in the workplace so long as it is not
 disruptive. It allows employees to 
solicit money for raffles and to
 sell Avon and other products. 
7 Susan Dunn, William Toomey, and Rosechianti Applewhite be-
tween them testified they obtained almost every name on the list and/or 
witnessed the employees sign the list.
 All of the signatures were ob-
tained between April 20 and May 1. 
 MORGAN SERVICES 295and asked if he could cease nego
tiations and was told he could. 
He instructed counsel to inform the Union that negotiations 
were terminated. He testified th
at he based the ﬁgood faith rea-sonable doubt of the Union™s majo
rityﬂ as stated in his May 2 
letter on the Dunn petition and on statements made to him and 
his supervisors by employees e
xpressing their displeasure with 
the Union and the proposed contract. 
As noted above, on May 1, a decertification petition was 
filed with Region 3 by Susan Dunn. The petition alleges that 

there are about70 employees in the unit. The petition was sup-
ported by a petition signed by 
42 of Respondent™s employees 
stating that they do not wish to be represented by the Union. On 
July 7, the Region dismissed the decertification petition.  
Following the dismissal, Skibinski sent a letter dated July 25, 
to Grieco, stating: 
 Please be advised that the Union would like to sched-
ule our next negotiating session with Morgan Services. 

Your cooperation is appreciated
 in responding to us within 
the next twenty four to forty-eight hours. If you are taking 
the position that you do not wish to come to the bargaining 
table, additional char
ges will be filed. 
 Grieco sent on July 28, a reply to Skibinski™s July 25 request. 
Grieco wrote: 
 After giving a lot of thought to your letter requesting 
the resumption of bargaining, I believe it would be injuri-

ous to the CompanyŠand probably to the UnionŠto do 
so until the question as to the Union™s majority status has 
been cleared up. The petiti
on disavowing the Union was 
signed by a large majority and 
its timing just as the parties 

were about to finalize a contra
ct suggests that to ignore the 
petition would create loss of a si
gnificant part of its work 
force. I urge the Union to reconsider its opposition to hold-
ing an election at this time.
8  The Region™s dismissal of the petition is based on the com-
plaint allegation that Production 
Supervisor Debbie Plaza solic-ited employees to sign the petition disavowing the Union.  This 
petition was started by Susan Dunn who has worked for Mor-
gan for 20 years and does not want to be represented by the 
Union. As noted earlier, she has filed several decertification 
petitions over the years of her employment.  She prepared the 
latest petition and solicited employees to sign it.  This petition 
will be referred to as Dunn™s petition. 
The allegation of unlawful solicitation came from former 
Morgan employee Rosechianti (R
ose) Applewhite. Applewhite worked for Respondent in a unit position for a year or two, 
leaving in May to take a job working with retarded people. 
Applewhite™s uncle is a longtim
e employee of Morgan and was 
a union steward at the time of the events discussed below. Ap-
plewhite was sure that Plaza was aware of the relationship be-
tween Applewhite and her uncle, 
and also knew he was a union 
steward. Plaza verified in her testimony that she was so aware. 
                                                          
                                                           
8 Grieco testified that based on comments made to his supervisors 
and passed on to him, Morgan would lose a significant number of em-
ployees who would quit if negotiations resumed. 
Applewhite™s immediate superv
isor was Plaza.  Applewhite 
testified that at some point toward the end of April, while work-
ing, Plaza approached her and asked her to pass around Dunn™s 
petition. According to Applewhi
te, Plaza asked, ﬁWould one of 
you ladies like to take a break to take this around?ﬂ
9 Apple-white testified that there was another female employee working 
with her at the time. She believe
d the other employee was Hope 
Ersing.  According to Applewhite, Ersing said, ﬁI™ll finish do-
ing this [her work]. Rose, you go ahead and pass it around.ﬂ 
Ersing testified and denied Appl
ewhite™s assertions. Ersing 
testified that she went to Dunn™s workstation and signed the petition without any input from 
Applewhite or Plaza.  Plaza 
denied all of Applewhite's assert
ions in this regard. She noted 
that she had been told prior to the circulation of the latest peti-
tion to get rid of the Union that she could not discuss the peti-
tion, could not promise anything other than to tell employees 
they would not be hurt by decertification.  
Morgan employee and unit member Sarah Washington saw 
Applewhite soliciting an employee for her signature on Dunn™s 
petition. She heard Applewhite
 ask the employee to sign the 
petition to get rid of the Union. According to Washington, the 
employee asked if Applewhite was crazy and why she was 
circulating the petition. Applewhite said, ﬁWell, maybe Debbie 
asked me.ﬂ10 Applewhite did not ask 
Washington to sign, not-ing to Washington, ﬁWell, Sarah,
 I know you are not going to 
sign.ﬂ Washington™s husband is al
so a Morgan employee and a 
union steward. 
Applewhite testified that at the time Plaza allegedly asked 
her to circulate Dunn™s petition, there were 17 signatures on the 
petition. Applewhite testified that she did as Plaza requested 
and obtained 11 more signatures on the petition. According to 
Applewhite, she did not tell any  of the employees she solicited 
to sign the petition that Plaza 
had requested her to do so. She 
testified that she approached employees on the day in question 

and asked if they wanted to vote the Union out, and if they did, 
gave them the petition to sign.  Applewhite testified that when 
she had finished soliciting signatures, she took the petition to 
Dunn. Dunn testified that Applewhite 
came to her and asked for the 
petition. Present when this re
quest was made was employee 
Donna Chapman. According to 
Dunn, Applewhite wanted to 
sign the petition because she did not want to pay union dues. 
Dunn testified that she asked Appl
ewhite to take the petition to 
Applewhite™s department and 
see how many signatures she 
could get. According to Dunn, 
Applewhite said, ﬁNo problem.ﬂ She also testified that Applew
hite and Hope Ersing signed the petition at Dunn™s workstation. 
According to Dunn, Applewhite 
took the petition and came back 
a few minutes later with sev-eral new signatures on it. Dunn commented to Applewhite, 
ﬁRose, I can™t believe you took the petition around.ﬂ Apple-
white asked, ﬁWhy?ﬂ Dunn replied, ﬁBecause your uncle is 
 9 On redirect testimony, counsel for General Counsel pointed out 
that in her deposition given the Boar
d, Applewhite said that Plaza had 
also said the petition ﬁwas to take out the Union.ﬂ 
10 As I understand the transcript, Washington identified this em-
ployee as Corenda Prior, the thirtie
th person to sign the Dunn petition. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296Tommy Applewhite.ﬂ Applewhite re
sponded, ﬁI ain™t afraid of 
my uncle. I™ll go downstairs and 
ask him to sign the petition.ﬂ
11 About a week before Applewhite left Morgan™s employ, her 
uncle asked her why she circulated the petition, noting that it 
would hurt him.
12  She told him it was because Plaza told her to 
do it.  About 2 days before the alleged request to solicit signatures by 
Plaza, Applewhite and Plaza had had a conversation following a 

company meeting where the employees were told that they would 
get a quarter raise resulting from negotiations with the Union. 
According to Applewhite, in this
 conversation, Plaza said that 
ﬁ[W]ithout the Union, we can give you at least two dollars more 

than a quarter.ﬂ  According to Applewhite another female em-
ployee was present for this conversation. She did not know the 
employees name, but believed she was a relative of either Sue 
Dunn or Debbie Plaza and worked at the same table as Dunn.
13 This employee was evidently Donna Chapman. 
Dunn testified that about 2 days
 before Applewhite signed the 
petition, they had a conversation about the Union. It was after the 
employee meeting. According to Du
nn she told Applewhite that 
she would be coming 
around with a petition for a vote to get rid 
of the Union. She told Applewhite that would be the way to 
avoid paying union dues. She also told Applewhite that the em-
ployees would probably get a $1-an-hour-wage increase because 
that was what happened when the service representatives voted to 
decertify. Dunn based her belief in this regard on what the service 
representatives had told her.  
Employee Donna Chapman testified that she had a conversa-
tion with Applewhite after the 
employee meeting. Supervisor 
Plaza was also present. Chapman testified that Applewhite ex-

pressed her fear that people would lose their jobs without a union. 
Chapman expressed her belief that that fear was ridiculous.  Plaza 
commented that ﬁyou will not be hurt.ﬂ Chapman denied that 
Plaza said anything about a raise and what would happen with 
regard to benefits or wages if the Union were voted out. Plaza 
testified that Applewhite raised co
ncerns about job security if the 
Union was decertified and Plaza remarked, ﬁAll I can tell you, is 
that you won™t be hurt.ﬂ She denied saying anything about a raise 
                                                          
                                                           
11 Employee Chapman corroborated Dunn™ testimony in these re-
gards. 
12 The uncle, Thomas Applewhite, 
was one of two employees who 
would have been hurt by the propose
d new contract that would have 
required converting to another pension plan. He was near retirement 
age. 13 At the same employee meeting, employees were told that the Re-
spondent and Union were close to reaching a new contract. If the pro-
posed contract were signed they woul
d have to pay union dues. Accord-
ing to Applewhite, this did not appeal
 to her friends at work. According 
to Grieco, about 20 unit employees had not paid union dues under the 
maintenance membership clause.  So
me of these employees expressed 
their displeasure about paying dues to Grieco, even threatening to quit 
Morgan if the contract was signed w
ith the union shop provision in it. 
Susan Dunn testified that a number 
of employees, including.  Apple-

white had complained to her that they did not want to pay union dues.  

Employee William Toomey also testified that a number of employees, 
including himself, did not want to
 pay union dues.  Both Dunn and 
Toomey testified that they and ot
her named employees expressed these 
sentiments to Grieco and other supervisors. 
or how much money employees would get if the Union were 
decertified. Clearly if Applewhite is believed, Respondent violated the Act 
by involving itself in the decertification effort. However, I do not 
believe Applewhite™s testimony with
 regard to Plaza™s role in the 
decertification effort nor do I credit her testimony that Plaza told 
her the Respondent would give a $2-raise if the Union were de-
certified. Instead, I credit the consistent testimony of Plaza, 
Dunn, Chapman, and Ersing. I find that for whatever reason, 
Applewhite, without any encouragement from Respondent, de-
cided to sign Dunn™s petition. I 
further credit Dunn™s testimony 
that it was she who asked Applewhite to circulate the petition and 
it was this request that caused Applewhite to do so. A plausible 
reason for Applewhite™s implication of Plaza in her circulating of 
Dunn™s petition is that having taken the action, she wanted to 
divert the wrath of her union st
eward uncle and other relatives 
who work at Morgan. In any event, I do not believe and do not 

credit her testimony to any extent that it is different from the 
testimony of Respondent™s witnesses. 
2. Conclusions on the issue of goodŒfaith doubt  
of majority status 
I find that Respondent, by Grieco, had a bona fide reasonable 
good-faith doubt of the Union™s majority status, based on objec-
tive considerations, on and after May 1. I have found Dunn™s 
petition to be untainted. There was no unlawful inducement made 
to employees to sign the petition.
 The signatures have been veri-
fied by payroll records and by 
the oral testimony of Dunn, Ap-
plewhite, Chapman, Ersing, and Toomey. The petition contains 
the names of almost 60 percent of the unit employees employed 
on May 1. The testimony of Dunn and Toomey certainly support 
Grieco™s testimony that he also received input from a number of 
employees who did not want to pay union dues and who might 
resign if they were required to do so. I credit Grieco™s testimony 
in this regard. 
Having found that Respondent has a good-faith reasonable 
doubt of the Union™s majority status among unit employees, I 

find that it was not a violation of the Act to terminate negotia-
tions with the Union. As recently as May 22, the Board has reaf-
firmed its reasonable doubt rule.  In 
Bridgestone/Firestone, Inc., 
331 NLRB 205, 209 (2000), the Board held: 
 Based on its good-faith doubt, we find, as in 
Burger 
Pits, Inc., supra
 [273 NLRB 1001 (1984] that the Respon-
dent was privileged to inform the Union on April 29 that it 
would not bargain for a successor agreement.  As the Board 
stated in 
Burger Pits
, id. at 1001:  
 It is also established that within a reasonable time prior to 
the expiration date of a collective-bargaining agreement, 
an employer who establishes a good-faith doubt of a un-
ion™s majority status may announce that it does not intend 
to negotiate a new agreement.   
 See also 
Auciello Iron Works, supra, 317 NLRB at 
368.14  14 As stated in Auciello Iron Works, 
317 NLRB 364, 368 (1995), 
ﬁthe existence of a good-faith doubt 
is a question of fact. The employer 
has the burden of proving that it had 
a reasonable, good-faith belief that 
 MORGAN SERVICES 297CONCLUSIONS OF LAW 
1. Morgan Services, Inc., is an employer within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. At all material times, the Union has been the exclusive 
bargaining representative of 
Respondents employees in the 
following described unit: 
 All full-time and part-
time production and mainte-
nance employees, including lead workers, but excluding 
engineers, office and cleric
al employees, salespersons, 
route drivers (service representatives), guards, professional 
employees and supervisors as 
defined in the National La-
bor Relations Act. 
 4. The Respondent violated S
ection 8(a)(1) and (5) of the 
Act by: 
a. On or about January 14, 2000, bypassing the Union 
and dealing directly with its employees in the unit, in re-
gard to their hours of work. 
b. On or about January 17, 2000, unilaterally changing 
the hours of work and/or days of work of its employees in 
                                                                                            
                                                           
the union no longer represented a majority of the bargaining unit em-
ployees.ﬂ Further, that good-faith 
doubt must be based on objective 
considerations. 
Laidlaw Waste Systems, 
307 NLRB 1211 (1992). We 
find that the Respondent has met th
is burden, and no party contends 
otherwise. 
the unit, without affording the Union the opportunity to 
bargain over the change. 
5. The Respondent did not commit the other unfair labor 
practices alleged in the complaint. 
6. The unfair labor practices found to have been committed 
are unfair labor practices affecting commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Respondent, having unlawfully changed the hours of work 
and/or the work schedules of it
s unit employees without giving 
the Union the opportunity to bargain over the changes, should 
be ordered to, on request of th
e Union, rescind the unilaterally 
implemented changes and re
store the status quo ante.
 It should also be ordered, on request of the Union to bargain over the 
changes.
15 [Recommended Order omitted from publication.] 
 15 Although this is the Board™s traditional remedy for a violation of 
the type I have found committed, its 
practical application in the circum-
stances of this case is questionable. Presumably, the decertification 
petition will be refiled and until an 
election determines the Union™s 
continuing status as bargaining representative, Respondent is evidently 
free to continue to refuse to bargai
n. Perhaps the matter can be resolved 
at the compliance stage, or by the Board on appeal. 
  